Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are pending.

Pending claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Closest prior art Lee (US 2019/0165311 A1) teaches a flexible display {meets the claimed display device} with a folding region (Fig. 2), wherein the flexible display comprises a display panel {meets the claimed display module} and a patterned adhesive {corresponds to the claimed window} including a plurality of hollows {meet the claimed grooves in the claimed folding region} in a substrate of a metal plate {corresponds to the claimed base layer} [0053].  However, Lee does not teach or suggest: (1) a resin including a thiol group disposed in the hollows; and (2) a difference between a refractive index of the metal plate and a refractive index of the resin is less than about 0.1 as recited in claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
August 27, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785